Name: 2006/922/EC: Commission Decision of 12 December 2006 adjusting the weightings applicable from 1 February , 1 March , 1 April , 1 May and 1 June 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy
 Date Published: 2006-12-14; 2007-06-05

 14.12.2006 EN Official Journal of the European Union L 354/39 COMMISSION DECISION of 12 December 2006 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2006/922/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom) No 2104/2005 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC, Euratom) No 351/2006 (3). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2006, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 February, 1 March, 1 April, 1 May and 1 June 2006 the weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be those set out in the Annex hereto. The exchange rates used for the calculation of this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and correspond to the dates referred to in the first paragraph. Done at Brussels, 12 December 2006. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 337, 22.12.2005, p. 7. (3) OJ L 59, 1.3.2006, p. 1. ANNEX Place of employment Weighting February 2006 Angola 120,0 Bangladesh 46,6 Bosnia and Herzegovina 78,6 Cape Verde 78,6 Cuba 99,3 Guinea 61,2 Hong Kong 94,8 Israel 102,2 Kenya 83,9 Lebanon 94,4 Madagascar 74,5 New Caledonia 129,1 Nicaragua 64,7 Niger 91,5 Philippines 61,3 Russia 118,3 Syria 62,9 Uganda 62,1 Venezuela 63,4 Zimbabwe 36,2 Place of employment Weighting March 2006 Botswana 69,9 Cameroon 108,0 Dominican Republic 74,6 El Salvador 87,7 Laos 74,0 Malawi 76,1 Tanzania 62,5 Zimbabwe 44,4 Place of employment Weighting April 2006 Egypt 55,1 Guinea 64,4 Haiti 105,5 Hong Kong 101,9 Mali 93,8 Saudi Arabia 94,1 Zimbabwe 48,7 Place of employment Weighting May 2006 Benin 92,1 Democratic Republic of Congo 131,6 Jordan 73,2 Mozambique 67,0 Pakistan 53,8 Zambia 79,9 Place of employment Weighting June 2006 Argentina 55,6 Botswana 65,6 Central African Republic 123,6 Chile 78,9 Ethiopia 85,1 Israel 105,5 Nepal 70,8 Peru 76,5 Tanzania 58,7 Thailand 59,6 Uganda 56,1 Yemen 70,6